Name: Regulation (EEC) No 658/74 of the Commission of 25 March 1974 amending Regulation (EEC) Nos 1108/68 and 685/69 as regards the level of certain rates applicable to butter and skimmed-milk powder bought in by intervention agencies
 Type: Regulation
 Subject Matter: transport policy;  trade policy;  accounting;  processed agricultural produce
 Date Published: nan

 26 . 3 . 74 Official Journal of the European Communities No L 80/3 REGULATION (EEC) No 658/74 OF THE COMMISSION ot 25 March 1974 amending Regulation (EEC) Nos 1108/68 and 685/69 as regards the level of certain rates applicable to butter and skimmed-milk powder bought in by inter ­ vention agencies Article 2 Regulation (EEC) No 685/69 is amended as follows : 1 . Subparagraphs (a), (b) and (c) of Article 6 (2) are replaced by the following : '(a) 1 1 units of account for fixed costs ; (b) 0-22 units of account per day for cold storage costs ; (c) an amount per day of storage calculated on the basis of the buying-in price for butter applied by the intervention agency in the relevant Member State on the day on which the contract is made, plus interest at 1 1 % per annum.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 ( ! ) of 27 June 1968 on the common organiza ­ tion of the market in milk and milk products, as last amended by Regulation (EEC) No 41 9/74 (2), and in particular Articles 6 (7) and 7 (5) thereof ; Whereas Article 2 (2) of Commission Regulation (EEC) No 1 108/68 (3) of 27 July 1968 on detailed rules of application for public storage of skimmed ­ milk powder, as last amended by Regulation (EEC) No 77/74 (4), and Article 8 (2) of Commission Regula ­ tion (EEC) No 685/69 (5 ) of 14 April 1969 on detailed rules of application for intervention on the market in butter and cream, as last amended by Regulation (EEC) No 2139/73 (6), lay down fixed rates for calcu ­ lating additional transport charges for butter and skim ­ med-milk powder offered for intervention in cases where the distance exceeds 100 km ; whereas, in order to take account of the increase in Community trans ­ port charges, those rates should be altered ; Whereas Articles 6 and 24 of Regulation (EEC) No 685/69 specify, for the purpose inter alia of calcu ­ lating private storage aid, the various items comprising storage costs and the rates for those items and for finance costs ; whereas it has proved necessary to revise those rates in order to take account of trends in costs within the Community ; Whereas the Management Committee for Milk and Milk Products has not delivered an Opinion within the time limit set by its Chairman, 2 . In Article 8 (2) the expression 0-026 units of account' is replaced by the expression '0-032 units of account'. 3 . Subparagraphs (a), (b), (c) and (d) of Article 24 ( 1 ) are replaced by the following : '(a) 1 1 units of account for fixed costs ; (b) 0-22 units of account per day for cold storage costs ; (c) an amount per day of storage calculated on the basis of the buying-in price for butter applied by the intervention agency in the relevant Member State on the day on which the contract is made, plus interest at 1 1 % per annum ; (d) 30 units of account where the product is stored for not less than four months.' HAS ADOPTED THIS REGULATION : Article 1 In Article 2 (2) of Regulation (EEC) No 1108/68 , the expression '0-025 units of account' is replaced by the expression '0-031 units of account'. Article 3(') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 49, 21 . 2. 1974, p. 2 . (3) OJ No L 184, 29 . 7 . 1968 , p . 34 . (4) OJ No L 28 , 1 . 2 . 1974, p . 66 . (5 ) OJ No L 90, 15 . 4 . 1969, p . 12 . (b) OJ No L 216, 4. 8 . 1973, p . 10 . This Regulation shall enter into force on 1 April 1974. No L 80/4 Official Journal of the European Communities 26 . 3 . 74 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 March 1974. For the Commission The President Francois-Xavier ORTOLI